2022 IL App (1st) 210839-U

                                                                                    SIXTH DIVISION
                                                                                       March 18, 2022

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                FIRST DISTRICT
______________________________________________________________________________

JENNIFER WILDER,                                                       )
                                                                       )
           Plaintiff-Appellant,                                        )     Appeal from the
                                                                       )     Circuit Court of
     v.                                                                )     Cook County.
                                                                       )
The BOARD OF REVIEW OF THE DEPARTMENT OF                               )
EMPLOYMENT SECURITY, the DIRECTOR OF                                   )
EMPLOYMENT SECURITY, the DEPARTMENT OF                                 )     No. 20 L 050368
EMPLOYMENT SECURITY, and THRESHOLDS c/o                                )
Sedgwick Bruce Kijewski,                                               )
                                                                       )
           Defendants,                                                 )     Honorable
                                                                       )     Daniel P. Duffy,
(The Board of Review of the Department of Employment                   )     Judge Presiding.
Security, the Director of Employment Security, and the                 )
Department of Employment Security, Defendants-Appellees).              )



           JUSTICE MIKVA delivered the judgment of the court.
           Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment.


                                               ORDER
¶1        Held: The circuit court’s order dismissing plaintiff’s complaint for administrative review
                as untimely is reversed, where the court found that plaintiff timely delivered her
                complaint to the clerk of the circuit court for filing but, through no fault of her own,
                it was not recorded on that date, and where the court mistakenly concluded that it
                lacked authority to correct the filing date nunc pro tunc.
No. 1-21-0839


¶2     Plaintiff Jennifer Wilder applied for and received unemployment benefits from the

Department of Employment Security (Department). Two questions subsequently arose concerning

Ms. Wilder’s entitlement to those benefits, one concerning whether she had sufficiently

demonstrated that she was able, willing, and actively seeking work during a single, two-week pay

period, and one concerning whether Ms. Wilder qualified for unemployment benefits in the first

place. In a written decision, the Department’s Board of Review (Board) concluded that Ms. Wilder

had left work voluntarily and was thus ineligible for any unemployment benefits. Several days

later, the Board issued a second decision finding that Ms. Wilder had also failed to demonstrate

that she was medically cleared for work during the two-week period in question, even though the

Board’s earlier decision had rendered that issue moot.

¶3     Although Ms. Wilder sought administrative review of both decisions in the circuit court,

only her complaint for review of the Board’s second decision was file-stamped within the 35-day

limitations period established by the Administrative Review Law (735 ILCS 5/3-103 (West 2018)).

Defendants moved to dismiss her complaint from the Board’s earlier decision as untimely. The

circuit court at first denied the motion. Believing Ms. Wilder, who insisted that she had presented

both complaints for filing on the same day, the court entered a nunc pro tunc order directing the

clerk of the court to treat her complaint from the Board’s initial order as having been filed on the

same day as her other complaint. When defendants pointed out to the court, however, that the rule

it relied on to issue that order applied only to electronic filings, the court concluded that it was

compelled to grant their motion for reconsideration and dismiss the complaint as untimely. Ms.

Wilder now appeals.

¶4                                     I. BACKGROUND

¶5     This is a pro se appeal from the dismissal of a complaint for administrative review



                                                 2
No. 1-21-0839


challenging the denial of unemployment benefits. For context, we first briefly outline the

administrative process applicable to such claims.

¶6                  A. Administrative Proceedings on Unemployment Claims

¶7     The Unemployment Insurance Act (Act) was enacted to lighten the burden of involuntary

unemployment in this state by requiring “the setting aside of reserves during periods of

employment to be used to pay benefits during periods of unemployment.” 820 ILCS 405/100 (West

2018). An eligible unemployed individual may receive unemployment benefits for a given week

if he or she (1) has registered for work and is reporting at an employment office; (2) has made a

claim for benefits with respect to that week; (3) has certified that he or she is able and available

for work and was actively seeking work during the period in question; and (4) was paid above a

statutorily established threshold amount of wages for insured work during a “base period” of

employment. Id. § 500(A)-(C), (E). However, an individual is generally ineligible for benefits “for

the week in which he or she has left work *** and, thereafter,” if he or she “left work voluntarily

without good cause attributable to the employing unit.” Id. § 601(A).

¶8     A claim for unemployment benefits is first considered by a claims adjudicator designated

by the Director of the Department of Employment Security (Director). Id. § 701. The claims

adjudicator makes a “finding” regarding the total wages for insured work that were paid to the

claimant during a base period of employment and, on the basis of that figure, computes the weekly

benefit amount payable to the claimant, if any. Id. For each week that benefits are claimed, the

claims adjudicator then makes a “determination” of the claimant’s eligibility. Id. § 702.

¶9     An appeal from the finding or determination of a claims adjudicator is generally heard by

a referee and must be initiated within 30 days. Id. § 800. The parties are then afforded a “reasonable

opportunity for a fair hearing,” including consideration of “the record of the claimant’s registration


                                                  3
No. 1-21-0839


for work,” the claimant’s “certification that, during the week or weeks affected by the hearing, he

[or she] was able to work, available for work, and actively seeking work,” and “any document in

the files of the [Department] submitted to it by any of the parties.” Id. § 801(A). The referee may

“affirm, modify, or set aside the claims adjudicator’s ‘finding’ or ‘determination,’ or both,” and

may also remand the case for further consideration. Id. A referee’s decisions are final unless

appealed to the Board within 30 days. Id.

¶ 10   In deciding whether to affirm, modify, or set aside the decision of a referee, the Board may

elect to receive additional evidence. Id. § 803. Decisions of the Board are reviewable only in

accordance with the provisions of the Administrative Review Law (id. § 1100), including its

requirement that a complaint for review from the final decision of an administrative agency must

be filed within 35 days of service of that decision on the affected party (735 ILCS 5/3-103 (West

2018)). This is the requirement that is at the center of the appeal.

¶ 11                          B. Ms. Wilder’s Unemployment Claims

¶ 12   From September 26, 2016, to July 9, 2018, when she went on maternity leave, Ms. Wilder

worked as an employment specialist for Thresholds, an organization that provides health and social

services to individuals with mental illness and substance abuse disorders. Ms. Wilder did not return

to work at the conclusion of her 12-week maternity leave in October 2018 but elected instead to

take additional (unpaid) leave pursuant to the Family and Medical Leave Act of 1993 (29 U.S.C.

2611 et seq. (West 2018)). Ms. Wilder ultimately did not return to work at all but instead notified

Thresholds on May 29, 2019, that she was resigning. Ms. Wilder subsequently applied for and

began receiving unemployment benefits from the Department.

¶ 13   Two questions arose concerning Ms. Wilder’s eligibility for those benefits. The first was

whether Ms. Wilder was both able and willing to work and actively seeking work from June 23,


                                                  4
No. 1-21-0839


2019, to July 6, 2019, a prerequisite to her receipt of benefits for that specific two-week period.

The second was whether Ms. Wilder had voluntarily left her employment without good cause

attributable to her employer. A finding that she had done so would render Ms. Wilder ineligible to

receive unemployment benefits during any time period. A claims adjudicator answered both of

these questions unfavorably to Ms. Wilder and, following an evidentiary hearing conducted by

telephone on August 26, 2019, a referee affirmed the adjudicator’s determinations on August 27,

2019. Ms. Wilder appealed both determinations to the Board, which considered the matters

separately, under consecutive docket numbers, and issued two written decisions affirming the

decisions of the referee.

¶ 14   In its first decision, issued on December 2, 2019, the Board summarized at length the

testimony concerning Ms. Wilder’s decision not to return to work following her maternity leave.

According to the Board, Ms. Wilder testified that although she was cleared for work beginning in

October 2018, her employer encouraged her to apply for long-term disability benefits rather than

return to work at that time. According to her benefits administrator, Ms. Wilder did apply for such

benefits on the basis of anxiety and stress. Ms. Wilder also testified that she did not return to work

because she felt harassed and discriminated against when, in the days before her maternity leave

began, her ability to work while pregnant was questioned and her complaints to HR were handled

in a manner that she felt exacerbated the problem. Ms. Wilder acknowledged that one of her clients

had committed suicide in this period just before her leave began and agreed that leadership had

“contacted her to check on her stress level” and encouraged her to take time off “to digest it.” The

Board ultimately concluded that Ms. Wilder “left her job for compelling, but personal reasons”

that were “not attributable to [her] employer” and was thus ineligible for unemployment benefits.

¶ 15   Three days later, on December 5, 2019, the Board issued a second written decision


                                                  5
No. 1-21-0839


affirming the referee’s determination that Ms. Wilder had also failed to demonstrate that she was

medically able to return to work during a single two-week period the preceding summer.

Specifically, the Board faulted Ms. Wilder for submitting medical notes concerning her care plan

at the hearing rather than a formal medical release authorizing her return to work.

¶ 16                 C. Ms. Wilder’s Complaints for Administrative Review

¶ 17   In the circuit court, Ms. Wilder sought administrative review of both of the Board’s written

decisions. Her complaint with respect to the Board’s December 5, 2019, decision—concluding

that she failed to demonstrate she was medically released to work during the period from June 23,

2019, through July 6, 2019—was file-stamped December 20, 2019. The circuit court ruled in favor

of Ms. Wilder on that challenge, concluding that the Board’s “summary refusal to entertain [her]

request to submit the additional evidence” the referee required of her “was error.” Wilder v. Board

of Review of Illinois Department of Employment, No. 19 L 050796 (Cir. Ct. Cook County, Mar.

11, 2020). The court reversed the Board’s decision, ordered it to grant Ms. Wilder’s request to

submit a medical release from her physician as additional evidence in support of her claim, and

remanded for a de novo hearing regarding her eligibility for benefits.

¶ 18   Pertinent to this appeal, Ms. Wilder’s complaint for administrative review of the Board’s

December 2, 2019, decision—concluding that she was never eligible for unemployment benefits

in the first place—was file-stamped August 17, 2020, 259 days after the decision was served on

her. Defendants moved to dismiss that complaint under section 2-619 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-619(a)(5) (West 2018)), on the basis that Ms. Wilder had failed

to file it within 35 days of service, as required by section 3-103 of the Administrative Review Law

(735 ILCS 5/3-103 (West 2018)) and the court thus lacked subject matter jurisdiction.

¶ 19   The circuit court at first denied the motion to dismiss. In a written order dated February 25,


                                                 6
No. 1-21-0839


2021, the court noted that Ms. Wilder, pro se, had “filed a series of responses to the Motion to

Dismiss, maintaining that she attempted to appeal both the December 2, 2019 and the December

5, 2019 decisions at the same time,” but that “due to a series of errors by the Clerk of the Circuit

Court,” her challenge to the December 2 decision “was never docketed.” The court construed Ms.

Wilder’s pleadings “as a motion seeking relief pursuant to Supreme Court Rule 9(d),” which the

court noted “provides a party an avenue to remedy clerk-generated electronic filing issues upon a

showing of good cause.” It then stated:

                “The court finds, as a matter of fact, that Wilder has made a showing of good cause

       warranting relief pursuant to Rule 9(d). The difficulties faced by pro se litigants attempting

       to comply with court deadlines in the face of the various closures and complications that

       have arisen from March 2020 to the present are legion.”

The court ordered the clerk “to correct [Ms. Wilder’s] initial filing dated August 17, 2020,

nunc pro tunc to December 20, 2019,” the date she filed her complaint for administrative review

of the Board’s December 5, 2019, decision and claimed that she had also attempted to seek

administrative review of the Board’s December 2, 2019, decision.

¶ 20   The Department filed a motion for reconsideration of that order, however, pointing out

both that the agency decision Ms. Wilder challenged was issued pre-pandemic and her filings were

made in person, rather than electronically, and arguing that Rule 9(d) did not apply to in-person

filings. In a written order dated May 25, 2021, the court said that it was “compelled to agree.” The

court stated that “[d]espite the fact that it appear[ed] the Clerk of the Circuit Court erred in filing

[Ms.] Wilder’s appeal of the December 2, 2019 order, Rule 9(d) [did] not permit relief due to the

fact that the filing was not made electronically.”

¶ 21   This appeal followed.


                                                  7
No. 1-21-0839


¶ 22                                     II. JURISDICTION

¶ 23    The circuit court dismissed Ms. Wilder’s pro se complaint for administrative review of the

Board’s December 2, 2019, decision on May 25, 2021. Ms. Wilder filed her notice of appeal from

that order on the following day. We have jurisdiction pursuant to Illinois Supreme Court Rules

301 (eff. Feb. 1, 1994) and 303 (eff. July 1, 2017), governing appeals from final judgments entered

by the circuit court in civil cases.

¶ 24                                       III. ANALYSIS

¶ 25    As an initial matter, we decline defendants’ invitation to conclude that Ms. Wilder has

forfeited her right to seek relief from this court by failing to cite the record or develop arguments

in support of her position, as required by Illinois Supreme Court Rule 341 (eff. Oct. 1, 2020).

Although a party’s pro se status does not relieve him or her from complying with the applicable

rules, we do not find forfeiture as a matter of course for noncompliance. Where, as here, neither

the length of the record nor the complexity of the issues presented prevents us from considering

their merits, the outright dismissal of an appeal is too harsh a result. See, e.g., Niewold v. Fry, 306

Ill. App. 3d 735, 737 (1999) (overlooking forfeiture under such circumstances, even where the

appellant was represented by counsel). The record in this matter contains less than 140 pages, and

Ms. Wilder’s argument on appeal is clearly discerned from her brief. Ms. Wilder maintains that

she sought administrative review of both of the Board’s decisions within the 35-day period for

doing so; that her complaint with respect to the December 2, 2019, decision was not docketed at

that time because of a clerical error of the clerk of the circuit court; and that, even though Rule 9(d)

did not specifically apply, the circuit court nevertheless had the inherent power to correct such an

error in its records. We find no forfeiture under these circumstances and turn to the merits of Ms.

Wilder’s appeal.


                                                   8
No. 1-21-0839


¶ 26   Ms. Wilder appeals from the circuit court’s grant of defendants’ section 2-619 motion,

based on its determination that her complaint for administrative review of the Board’s December

2, 2019, decision was untimely. Dismissal is proper under section 2-619 of the Code if the court

“does not have jurisdiction of the subject matter of the action” or if the action “was not commenced

within the time limited by law. 735 ILCS 5/2-619(a)(1), (a)(5) (West 2020). We review the

dismissal of a complaint under section 2-619 de novo. DeLuna v. Burciaga, 223 Ill. 2d 49, 59

(2006). A court’s findings of fact, however, “are generally accorded manifest-weight review.”

Franz v. Calaco Development Corp., 352 Ill. App. 3d 1129, 1139 (2004). “A factual finding is

against the manifest weight of the evidence when the opposite conclusion is clearly evident or the

finding is arbitrary, unreasonable, or not based in evidence.” Samour, Inc. v. Board of Election

Commissioners of the City of Chicago, 224 Ill. 2d 530, 544 (2007).

¶ 27   Section 3-103 of the Administrative Review Law provides, with exceptions not relevant

here, that “[e]very action to review a final administrative decision shall be commenced by the

filing of a complaint and the issuance of summons within 35 days from the date that a copy of the

decision sought to be reviewed was served upon the party affected by the decision.” 735 ILCS 5/3-

103 (West 2018). Because final decisions of the Board are “reviewable only under and in

accordance with the provisions of the Administrative Review Law” (820 ILCS 405/1100 (West

2020)), this requirement is jurisdictional (Rodriguez v. Sheriff’s Merit Commission of Kane

County, 218 Ill. 2d 342, 350 (2006)).

¶ 28   Here, it is undisputed that Ms. Wilder’s complaint challenging the Board’s December 2,

2019, decision—the decision finding, pursuant to section 601(A) of the Act (820 ILCS 405/601(A)

(West 2018)), that she was completely ineligible for unemployment benefits because she left work

voluntarily without good cause attributable to her employer—was not file-stamped by the clerk of


                                                 9
No. 1-21-0839


the circuit court until August 17, 2020, long after the 35-day deadline set out in section 3-103 of

the Administrative Review Law had passed. Nor is it disputed that her complaint challenging the

Board’s December 5, 2019, decision—the decision finding her ineligible, under section 500(C) of

the Act (id. § 500(C)), to receive unemployment benefits for a single two-week period, on the

grounds that she had failed to demonstrate that she was medically able to return to work during

that period—was file-stamped on December 20, 2019, a date well within the 35-day period for

challenging either of the Board’s decisions.

¶ 29   The record reflects that the circuit court made a factual finding that Ms. Wilder properly

presented her complaints for administrative review from both of the Board’s decisions on

December 20, 2019, and that, through no fault of Ms. Wilder’s, the clerk of the circuit court

docketed and file-stamped only the complaint from the December 5, 2019, decision on that date.

Noting Ms. Wilder’s contention that “due to a series of errors by the Clerk of the Circuit Court –

the second of her appeals [from the Board’s December 2 decision] was never docketed,” and

having reviewed the parties briefing on the matter, the court stated in its initial order denying

defendants’ motion to dismiss: “[t]he court finds, as a matter of fact, that [Ms.] Wilder has made

a showing of good cause warranting relief” (emphasis added).

¶ 30   The relief the court thought to provide was that referred to in Illinois Supreme Court

Rule 9(d), which states that “[i]f a document is rejected by the clerk and is therefore untimely, the

filing party may seek appropriate relief from the court, upon good cause shown.” Ill. S. Ct. 9(d)(2)

(eff. Aug. 14, 2020). As defendants pointed out in their motion to reconsider the court’s order,

however, Rule 9 is titled “Electronic Filing of Documents,” and Ms. Wilder’s complaints

challenging the Board’s decisions were not filed electronically but in person. Defendants

convinced the circuit court that, absent the special relief articulated in Rule 9(d), it lacked the


                                                 10
No. 1-21-0839


authority to issue a nunc pro tunc order instructing the clerk to treat Ms. Wilder’s complaint as

though it had been filed on December 20, 2019, rather than on August 17, 2020. The court—quite

reluctantly, it seems—granted defendants’ motion for reconsideration and dismissed Ms. Wilder’s

complaint as untimely on this basis.

¶ 31   It is clear to us, however, that the circuit court did indeed have the authority to correct the

filing date of Ms. Wilder’s complaint, regardless of which mode of filing Ms. Wilder had

attempted. The inherent authority of courts to issue nunc pro tunc orders is well recognized. See

1A Nichols Illinois Civil Practice § 11:18 (noting that “where it appears that a paper was delivered

to the clerk and filed without being stamped as filed, an order may be entered that it be marked

filed as of the date on which it was delivered to the clerk”). The phrase itself, from the Latin “now

for then,” means “[h]aving retroactive legal effect through a court’s inherent power.” (Emphasis

added.) Black’s Law Dictionary (11th ed. 2019). The ability of the court to correct the record in

this manner “ ‘rests upon the maxim actus curiae neminem gravabit—an act of the court shall

prejudice no one.’ ” Id. (quoting George L. Phillips, An Exposition of the Principles of Pleading

Under the Codes of Civil Procedure §529, at 560 (1896)).

¶ 32   For in-person filings, “[d]elivery alone has been held to constitute filing,” since “the person

filing has no control over the officer who receives documents.” In re Estate of Davison, 102 Ill.

App. 3d 644, 645 (1981); see also People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill.

2d 370, 384 (2008) (noting that “[a]long with the parties’ responsibility to adhere to deadlines ***

comes the assurance that a filing will be deemed filed when submitted”). “Subsequent ministerial

tasks of the clerk”—such as affixing a file-stamp to the document—are evidence that a document

has been filed “but are not essential to its perfection.” Davison, 102 Ill. App. 3d at 645. Where, as

here, the court is convinced that a party properly presented his or her filing to the clerk within the


                                                 11
No. 1-21-0839


statutory time for filing, errors attributable to the clerk’s office should not render that filing

untimely. See, e.g., Azim v. Department of Central Management Services, 164 Ill. App. 3d 298,

299, 303 (1987) (reversing the circuit court’s dismissal of a complaint for administrative review

as untimely where the clerk of the court was presented with the complaint on the 34th day of the

limitations period and where a “delay in the issuance of summonses was caused solely by errors

committed by personnel in the clerk’s office”).

¶ 33   Rule 9(d), in our view, was intended by its drafters merely as a recognition that this inherent

ability of the court, upon a showing of good cause, to correct errors of the clerk’s office through

the issuance of nunc pro tunc orders applies with no less force in the context of electronic filings.

Nothing about the rule suggests to us that it was instead intended to limit the inherent power of the

circuit court when electronic filing has not been employed.

¶ 34   Reversable error can exist when a circuit court has refused to exercise discretion “in the

erroneous belief that it has no discretion as to the question presented.” People v. Queen, 56 Ill. 2d

560, 565 (1974). We believe that is what occurred here when the circuit court granted defendants’

motion for reconsideration.

¶ 35   In the alternative to their legal arguments concerning the court’s ability to enter a

nunc pro tunc order under these circumstances, defendants argue that there was no evidentiary

basis for a finding of good cause to issue such an order. Citing Foutch v. O’Bryant, 99 Ill. 2d 389,

392 (1984), defendants insist that Ms. Wilder, as the appellant, is obligated to provide this court

with a sufficient record on appeal and that any doubt arising from the record’s incompleteness

should be construed against her. They point out that the record on appeal is missing several of Ms.

Wilder’s filings in opposition to their motion to dismiss and, notably, contains no sworn affidavit

by her regarding what happened when she tried to file her complaints from the Board’s orders. As


                                                  12
No. 1-21-0839


a result of Ms. Wilder’s failure to supplement the record on appeal, they argue, we need not accept

her contention that she presented both of her complaints for administrative review to the clerk of

the circuit court for filing on December 20, 2019. The question, however, is not whether we accept

that contention but whether the circuit court accepted it, which it clearly did. And absent a complete

record, we must indeed conclude that the court’s finding, which it took pains to express in both of

its orders, was not against the manifest weight of the evidence.

¶ 36   Appellees, if they felt that the circuit court’s factual conclusion was against the manifest

weight of the evidence, could have supplemented the record. Ill. S. Ct. R. 329. They chose instead

to let it stand as filed, apparently satisfied that its incompleteness would inure to their benefit. But

on this record, there is simply no basis for us to conclude that the court’s finding that events in the

clerk’s office unfolded as Ms. Wilder described was against the manifest weight of the evidence.

See Webster v. Hartman, 195 Ill. 2d 426, 433-34 (2001) (noting that, absent a complete record,

reviewing courts “will presume that the trial court heard adequate evidence to support its

decision”).

¶ 37   We note, moreover, that Ms. Wilder’s account of what happened makes intuitive sense.

Defendants insisted below that “[t]he only reason [Ms. Wilder] did not file a timely complaint of

the Board of Review’s December 2, 2019 decision was because she chose not to do so.” That

course of action would have been completely illogical, however, as defendants themselves must

surely recognize. In a footnote to their appellate brief, they explain that “[w]hen the Board

ultimately decided that [Ms.] Wilder was not eligible for benefits at all, the question whether she

was eligible for benefits from June 23 to July 6, 2019, for purposes of section 500(C) of the Act

[citation] became moot.” (Emphasis added.) As the record makes clear, however, the Board

decided the broader question first, on December 2, 2019, and then, for no reason this court can


                                                  13
No. 1-21-0839


discern, issued a second decision three days later concerning whether Ms. Wilder was medically

cleared for work during a particular two-week period—a matter that was plainly of no further

relevance. Given this unusual sequence of events, it is clear that Ms. Wilder could have gained

nothing whatsoever by seeking administrative review of the Board’s December 5 decision without

also challenging its December 2 decision. This could certainly have played a part in the circuit

court’s assessment of her credibility.

¶ 38                                     IV. CONCLUSION

¶ 39   For the above reasons, we reverse the circuit court’s May 25, 2021, order dismissing Ms.

Wilder’s complaint for administrative review of the Board’s December 2, 2019, as untimely and

remand for further proceedings consistent with this order. On remand, and for the reasons stated

herein, the circuit court shall enter an order directing the clerk of the circuit court to correct Ms.

Wilder’s initial filing dated August 17, 2020, nunc pro tunc to December 20, 2019.

¶ 40   Reversed and remanded with directions.




                                                 14